BISCHOFF, J.
The clerk properly allowed the item for term fees, it appearing that the cause was “necessarily” upon the calendar during the period in question, within the definition found in Sipperly v. Warner, 9 How. Pr. 332, and the requirements of practice as to service of notice were complied with. See Gowing v. Levy (Sup.) 17 N. Y. Supp. 771. I find no reason for a departure from the rule, which obtains in this city, that term fees for terms during which a cause is upon the general calendar, awaiting trial in the usual course, may be taxed by the successful party. Code Civ. Proc. § 3251, subd. 3; Simpson v. Rowan, 13 Civ. Proc. R. 206 11 Rum. Pr. p. 509. Motion denied.